The opinion of the Court, after 3 continuance for advisement, was drawn up by
Weston C. J.
<The authorities cited for the defendants, show that a domicil once established, continues until a new one is acquired. It is not then at all times true, that a party has his home where his domicil is, although it may be true, that he can have no home where it is not. If he abandons his former residence, with an intention not to return, but to fix his home elsewhere, while in the transit tp his new, and it may be distant, destination, we are of opinion, that whatever may be said of his domicil, his home has ceased at his former residence, within the meaning of the statute, for the support and relief of the poor.
That which was his home, no longer remains such, after he has finally left it. The words of the statute, in reference to the twen^ ty-first of March, 1821, the time in question, are, that the pauper “ shall be deemed to have a settlement in the town, where he then dwells, and has his home.” If on the day before, he had left the town, where he before lived, with an intention not to return, we do not think he could be said to dwell and have his home there on that day, although he may not have found a home elsewhere, or may not have reached that, to which it was his intention to repair. Home and domicil may, and generally do, mean the same thing; but a home may be relinquished and abandoned, while the domicil of the party, upon which many civil rights and duties depend, may in legal *61contemplation remain. Upon this point, the jury were, in our opin-ión, properly instructed. The Judge, who presided at the trial, by settlement and home, undoubtedly meant the same thing. Where the home of the pauper was on that day, there the statute fixed his settlement; and this question was left very fairly to the jury.

Exceptions overruled.